[exhibit1037executionvers001.jpg]
Exhibit 10.37 EXECUTION VERSION PHYSICIANS REALTY L.P., as Issuer PHYSICIANS
REALTY TRUST, as Parent Guarantor $15,000,000 4.03% Senior Notes, Series A, due
January 7, 2023 $45,000,000 4.43% Senior Notes, Series B, due January 7, 2026
$45,000,000 4.57% Senior Notes, Series C, due January 7, 2028 $45,000,000 4.74%
Senior Notes, Series D, due January 7, 2031 ___________________________________
SECOND AMENDMENT Dated as of November 19, 2018 to the NOTE PURCHASE AND
GUARANTEE AGREEMENT Dated as of January 7, 2016
___________________________________ 4825-9786-5587 v.5.docx 4277463



--------------------------------------------------------------------------------



 
[exhibit1037executionvers002.jpg]
SECOND AMENDMENT TO THE NOTE PURCHASE AND GUARANTEE AGREEMENT THIS SECOND
AMENDMENT, dated as of November 19, 2018 (the or this “Second Amendment”), to
the Note Purchase and Guarantee Agreement, dated as of January 7, 2016, is among
PHYSICIANS REALTY L.P., a Delaware limited partnership (the “Company”),
PHYSICIANS REALTY TRUST, a Maryland real estate investment trust (the “Parent
Guarantor” and, together with the Issuer, the “Obligors”) and each of the
institutions which is a signatory to this Second Amendment (collectively, the
“Noteholders”). R E C I T A L S: A. The Obligors and each of the Noteholders
have heretofore entered into the Note Purchase and Guarantee Agreement, dated as
of January 7, 2016, as amended by the First Amendment dated as of August 11,
2016 (as amended, the “Note Purchase Agreement”), pursuant to which the Company
heretofore issued (i) $15,000,000 aggregate principal amount of its 4.03% Senior
Notes, Series A, due January 7, 2023 (the “Series A Notes”), (ii) $45,000,000
aggregate principal amount of its 4.43% Senior Notes, Series B, due January 7,
2026 (the “Series B Notes”), (iii) $45,000,000 aggregate principal amount of its
4.57% Senior Notes, Series C, due January 7, 2028 (the “Series C Notes”) and
(iv) $45,000,000 aggregate principal amount of its 4.74% Senior Notes, Series D,
due January 7, 2031 (the “Series D Notes”, collectively with the Series A Notes,
the Series B Notes and the Series C Notes, the “Notes”). The Noteholders are the
holders of greater than 50% of the outstanding principal amount of the Notes. B.
The Obligors and the Noteholders now desire to further amend the Note Purchase
Agreement in the respects, but only in the respects hereinafter set forth. C.
Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require. D. All requirements of law have been fully complied
with and all other acts and things necessary to make this Second Amendment a
valid, legal and binding instrument according to its terms for the purposes
herein expressed have been done or performed. NOW, THEREFORE, upon the full and
complete satisfaction of the conditions precedent to the effectiveness of this
Second Amendment set forth in Section 3.1 hereof, and in consideration of good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Obligors and the Noteholders do hereby agree as follows:
SECTION 1. AMENDMENTS. Section 1.1. Clause (a) and (b) of Section 9.1 of the
Note Purchase Agreement shall be and are hereby amended in their entirety to
read as follows: (a) Quarterly Financial Statements for the Parent Guarantor and
its Subsidiaries. As soon as available and in no -1-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers003.jpg]
Exhibit 10.37 event later than the earlier of (i) the date that is forty-five
(45) days after the end of each Fiscal Quarter of each Fiscal Year (excluding
the fourth Fiscal Quarter), or (ii) the date that is ten (10) days after the
filing of Parent Guarantor’s Quarterly Report on Form 10-Q (“Form 10-Q”) with
the SEC for such Fiscal Quarter, the consolidated and consolidating balance
sheets of the Parent Guarantor and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Parent Guarantor and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto; (b) Audited Annual Financial
Statements for the Parent Guarantor and its Subsidiaries. As soon as available
and in no event later than the earlier of (x) the date that is ninety (90) days
after the end of each Fiscal Year, or (y) the date that is ten (10) days after
the filing of Parent Guarantor’s Annual Report on Form 10-K (the “Form 10-K”)
with the SEC for such Fiscal Year, (i) the consolidated and consolidating
balance sheets of the Parent Guarantor and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail, together with a Financial Officer Certification with respect thereto;
and (ii) with respect to such consolidated financial statements a report thereon
of Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by the Parent Guarantor, which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Parent Guarantor and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards); Section 1.2. Clause (c)(ii) of Section
9.1 of the Note Purchase Agreement shall be and is hereby amended in its
entirety to read as follows: -2-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers004.jpg]
Exhibit 10.37 ii. Together with each delivery of the financial statements
pursuant to clauses (a) and (b) of Section 9.1, (A) a duly completed Borrowing
Base Certificate, and (B) if requested by the Required Holders, quarterly
operating statements (detailing current quarter and same period prior year, year
to date, and trailing 12- month profit and loss summary), occupancy information,
a rent roll (including rental rate and lease expiration detail) and other
information required to calculate Net Operating Income for each of the
then-existing Unencumbered Pool Properties; Section 1.3. Section 10.6(j) of the
Note Purchase Agreement shall be and is hereby amended in its entirety to read
as follows: (j) subject to the following limitations, Investments in the
following asset classes: (i) Capital Stock, the issuer with respect to which is
an Unconsolidated Affiliate, and mezzanine loans made to, or similar Investments
in, any Person (other than an Affiliate of an Obligor) that owns, directly or
indirectly, one or more Real Estate Assets that constitute Healthcare Facilities
(“Class I”), (ii) Construction-In-Process (“Class II”), (iii) Unimproved Land
(“Class III”), and (iv) Unencumbered Mortgage Receivables (“Class IV;” each of
Class I, Class II, Class III and Class IV may be referred to herein individually
as a “Class” and collectively as “Classes”): provided, Investments in each of
the foregoing asset Classes shall be permitted hereunder only to the extent that
the aggregate amount of all Investments in such Class (based on the GAAP book
value of each such Investment at such time of determination) does not exceed the
corresponding percentage of Total Asset Value for such Class set forth below:
Class Investment Type Maximum Percentage I Unconsolidated Affiliates (including
any Investments 20.0% in Unconsolidated Affiliates permitted under clause (b)
above) and mezzanine loans and similar Investments II Construction-In-Process
20.0% III Unimproved Land 5.0% IV Unencumbered Mortgage Receivables 10.0% -3-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers005.jpg]
Exhibit 10.37 In addition to the foregoing limitations on permitted Investments
under this clause (j), at no time shall the aggregate GAAP book value of the
Investments in Classes I, II, III and IV above exceed twenty-five percent
(25.0%) of Total Asset Value. Notwithstanding anything contained herein to the
contrary, any failure of the Issuer to meet the foregoing Investment limitations
shall not constitute an Event of Default hereunder, but shall result in the
excess value of such Investment being excluded when calculating Gross Asset
Value hereunder. Notwithstanding the foregoing, (x) in no event shall an Obligor
make any Investment under this Section 10.6 which results in or facilitates in
any manner any Restricted Payment not otherwise permitted under the terms of
Section 10.4; and (y) in no event shall the Parent Guarantor be permitted to
make any equity Investment in any Person other than the Issuer. Section 1.4.
Section 10.8(i) of the Note Purchase Agreement shall be and is hereby amended in
its entirety to read as follows: (i) Distribution Limitation. Each Obligor and
each other Subsidiary shall be permitted to make Restricted Payments to the
Issuer and the Issuer shall be permitted to make Restricted Payments to Parent
Guarantor (and the Issuer may make any corresponding Restricted Payments to the
holders (other than the Parent Guarantor) of common and preferred limited
partnership units in the Issuer, based on such holders’ individual percentage
ownership of Capital Stock in the Issuer or otherwise in accordance with the
Issuer’s Organizational Documents); provided that if an Event of Default shall
be in existence, such Restricted Payments shall be limited to the amount
necessary, in each case to permit the Parent Guarantor to make Restricted
Payments to the holders of the Capital Stock in the Parent Guarantor to the
extent necessary to maintain Parent Guarantor’s status as a REIT or to enable
the Parent Guarantor to avoid payment of any Tax for any calendar year that
could be avoided by reason of a Restricted Payment by Parent Guarantor to the
holders of its Capital Stock, with such Restricted Payments by the Parent
Guarantor to be made as and when reasonably determined by Parent Guarantor,
whether during or after the end of the relevant calendar year, and in all cases
as set forth in a certification to the holders of the Notes from the chief
financial officer, principal accounting officer, treasurer or controller of the
Parent Guarantor; provided, further, that in no event shall the Consolidated
Parties make any Restricted Payments to the holders of their Capital Stock
(other than any Restricted Payments to such holders of Capital Stock which are
also -4-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers006.jpg]
Exhibit 10.37 Obligors) if or to the extent that a Default or Event of Default
then exists under Sections 11(a), (f) or (g) or would result from same or if the
Obligations shall have been accelerated under Section 12.1 as a result of the
occurrence of an Event of Default. Section 1.5. Section 10.13(d) of the Note
Purchase Agreement shall be and is hereby amended in its entirety to read as
follows: (d) except in connection with a repayment, refinancing or refunding
permitted hereunder, make any voluntary prepayment, redemption, defeasance or
acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than as set
forth in Section 5.16, the Indebtedness under the Financing Agreements,
intercompany Indebtedness permitted hereunder and Indebtedness permitted under
Section 10.1(b), Section 10.1(c), Section 10.1(d) or Section 10.1(k)); provided,
this Section 10.13(d) shall not prohibit the prepayment or payment at maturity
by any Subsidiary of any Specified CMBS Indebtedness if, on or prior to the date
of any such payment, (x) the Real Estate Asset subject to and securing such
Specified CMBS Indebtedness is, or shall have been, proposed for inclusion in
the Borrowing Base in accordance with Section 10.17, and (y) such Subsidiary
becomes a Guarantor in accordance with Section 9.15. Section 1.6. Section 11(b)
of the Note Purchase Agreement shall be and is hereby amended in its entirety to
read as follows: (b) Default in Other Agreements. (i) Failure of an Obligor or
any of its Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of (x) Recourse
Indebtedness (other than Indebtedness referred to in Section 10.1(a)) in an
aggregate principal amount of $25,000,000 or more, in each case beyond the grace
or cure period, if any, provided therefor or (y) Non-Recourse Indebtedness in an
aggregate principal amount of $25,000,000 or more, in each case beyond the grace
or cure period, if any, provided therefor; or (ii) breach or default by an
Obligor with respect to any other term of (1) one (1) or more items of
Indebtedness in the aggregate principal amounts referred to in clauses (i)(x) or
(i)(y) above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), -5-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers007.jpg]
Exhibit 10.37 to cause, that Indebtedness to become or be declared due and
payable (or subject to a compulsory repurchase or redeemable) prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be; or Section 1.7. Clause (a) of the definition of “Change of Control” in
Schedule B of the Note Purchase Agreement shall be and is hereby amended in its
entirety to read as follows: (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of thirty-five percent (35%) or
more of the Capital Stock of the Parent Guarantor entitled to vote for members
of the board of directors or equivalent governing body of the Parent Guarantor
on a fully diluted basis; or Section 1.8. Clause (a) of the definition of
“Material Credit Facility” in Schedule B of the Note Purchase Agreement shall be
and is hereby amended in its entirety to read as follows: (a) the Second Amended
and Restated Credit Agreement, dated as of August 7, 2018, among the Issuer, the
Parent Guarantor, KeyBank National Association, as administrative agent, KeyBanc
Capital Markets, Inc., BMO Capital Markets and Citizens Bank, N.A., and the
lenders party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof (collectively,
the “Existing Credit Facility”); Section 1.9. Each of the following definitions
in Schedule B of the Note Purchase Agreement shall be and are hereby amended by
deleting such definitions in their entirety and substituting the following
definitions to read as follows: “Authorized Officer” means, as applied to any
Person, any individual holding the position of chairman of the board (if an
officer), chief executive officer, president or one of its vice presidents (or
the equivalent thereof), chief financial officer, treasurer or assistant
treasurer of such Person or its Controlling or parent entity and, solely for
purposes of making the certifications required under Section 4.3(c), any
secretary or assistant secretary. “Excluded Subsidiary” means (a) any Subsidiary
of the Obligors (i) holding title to assets which are or are to become
collateral for any Secured Indebtedness of such Subsidiary; (ii) -6-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers008.jpg]
Exhibit 10.37 which is prohibited from guarantying the Indebtedness of any other
Person pursuant to (A) any document, instrument or agreement evidencing such
Secured Indebtedness or (B) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness; and
(iii) the liabilities for which none of the Guarantors (other than the Parent
Guarantor), any of their respective Subsidiaries (other than another Excluded
Subsidiary) has any contingent liability or is otherwise liable with respect to
any of the Indebtedness of such Subsidiary, except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, bankruptcy, insolvency, receivership or other similar
events and other similar exceptions from non-recourse liability, or (b) any
Subsidiary which is not a Wholly-Owned Subsidiary and with respect to which the
Parent Guarantor or the Issuer, as applicable, does not have sufficient voting
power (and is unable, after good faith efforts to do so, to cause any necessary
non-affiliated equity holders to agree) to cause such entity to become a
“Guarantor” or, notwithstanding such voting power, the interests of such
non-affiliated holders has material economic value in the reasonable judgment of
the Issuer that would be impaired by such Subsidiary becoming a “Guarantor.”
“Material Lease” means any Tenant Lease which, individually or when aggregated
with all other leases at such Unencumbered Pool Property with the same Tenant or
any Affiliate of such Tenant, demises 50% or more of such Unencumbered Pool
Property’s gross leasable area. For purposes of determining whether a Tenant
Lease which is a “pad” or “ground lease” is a Material Lease under the foregoing
sentence, the gross leasable area of any building to be used by the Tenant shall
be considered and not the surface land area to be leased pursuant to such Tenant
Lease. “Net Operating Income” or “NOI” means, for any Real Estate Asset and for
a given period, an amount equal to the sum of (a) the gross revenues for such
Real Estate Asset for such fiscal period received in the ordinary course of
business (excluding pre- paid rents and revenues and security deposits except to
the extent applied in satisfaction of Tenants’ obligations for rent), minus (b)
all operating expenses incurred with respect to such Real Estate Asset for such
fiscal period (including an appropriate accrual for property taxes, insurance
and other expenses not paid quarterly, but excluding debt service charges,
income taxes, depreciation, -7-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers009.jpg]
Exhibit 10.37 amortization and other non-cash expenses), including, other than
with respect to Real Estate Assets that are subject to absolute net leases, a
management fee equal to the greater of four percent (4.0%) or actual, minus,
without duplication of the foregoing, applicable rental payments made by the
applicable Unencumbered Property Owner, including with respect to any Eligible
Ground Lease relating to such Real Estate Asset. Section 1.10. The definitions
of “FFO Distribution Allowance,” “Florida Equity Interests,” “Funds from
Operations” and “Ziegler Florida 4” in Schedule B of the Note Purchase Agreement
shall be and are hereby deleted in their entirety. Section 1.11. Exhibit
9.1(c)-1 (Form of Compliance Certificate) to the Note Purchase Agreement shall
be and is hereby amended by deleting the reference to “FFO Distribution
Allowance” in paragraph 4 thereof. SECTION 2. REPRESENTATIONS AND WARRANTIES OF
THE OBLIGORS. Section 2.1. To induce the Noteholders to execute and deliver this
Second Amendment (which representations shall survive the execution and delivery
of this Second Amendment), the Obligors jointly and severally represent and
warrant to the Noteholders that: (a) this Second Amendment has been duly
authorized, executed and delivered by each Obligor and this Second Amendment
constitutes the legal, valid and binding obligation, contract and agreement of
each Obligor enforceable against such Obligor in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally; (b) the Note Purchase Agreement, as amended by this
Second Amendment, constitutes the legal, valid and binding obligation, contract
and agreement of each Obligor enforceable against such Obligor in accordance
with its respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally; (c) the execution, delivery
and performance by each of the Obligors of this Second Amendment (i) has been
duly authorized by all requisite corporate action and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency and (iii) will not (A) violate (1) any provision of
law, statute, rule or regulation or such Obligor’s certificate of incorporation
or bylaws, (2) any order of any court or any rule, regulation or order of any
other agency or government binding upon such Obligor or (3) any provision of any
material indenture, agreement or other instrument to which such Obligor is a
party or by which its properties or assets are or may be bound, including,
without limitation, under any Material Credit Facility, or (B) result in a
breach or constitute (alone or with due notice or lapse of time -8-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers010.jpg]
Exhibit 10.37 or both) a default under any indenture, agreement or other
instrument referred to in clause (iii)(A)(3) of this Section 2.1(c); (d) as of
the date hereof and after giving effect to this Second Amendment, no Default or
Event of Default has occurred which is continuing; (e) no Subsidiaries or
Affiliates of either Obligor are guarantors or are otherwise liable for or in
respect of any Indebtedness under any Material Credit Facility or any notes
issued thereunder; and (f) all the representations and warranties contained in
Sections 5.1, 5.8, 5.24 and 5.25 of the Note Purchase Agreement are true and
correct in all material respects with the same force and effect as if made by
each Obligor on and as of the date hereof. SECTION 3. CONDITIONS TO
EFFECTIVENESS OF THIS SECOND AMENDMENT. Section 3.1. This Second Amendment shall
not become effective until, and shall become effective when, each and every one
of the following conditions shall have been satisfied: (a) executed counterparts
of this Second Amendment, duly executed by each of the Obligors and the holders
of greater than 50% of the outstanding principal of the Notes, shall have been
delivered to the Noteholders; (b) the Obligors shall have provided to the
Purchasers a true, correct and complete copy of the Existing Credit Facility,
including all amendments thereto, that is in full force and effect as of the
date hereof; (c) the representations and warranties of each of the Obligors set
forth in Section 2 hereof are true and correct on and with respect to the date
hereof; and (d) the fees and expenses of Chapman and Cutler, LLP, counsel to the
Noteholders, shall have been paid by the Obligors, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment. Upon receipt of all of the foregoing, this Second Amendment shall
become effective. SECTION 4. MISCELLANEOUS. Section 4.1. This Second Amendment
shall be construed in connection with and as part of the Note Purchase
Agreement, and except as modified and expressly amended by this Second
Amendment, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and confirmed and shall be and
remain in full force and effect. Section 4.2. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Second Amendment may refer to the Note Purchase Agreement
without making specific reference to this Second Amendment but -9-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers011.jpg]
Exhibit 10.37 nevertheless all such references shall include this Second
Amendment unless the context otherwise requires. Section 4.3. The descriptive
headings of the various Sections or parts of this Second Amendment are for
convenience only and shall not affect the meaning or construction of any of the
provisions hereof. Section 4.4. This Second Amendment shall be governed by and
construed in accordance with New York law. * * * * * -10-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers012.jpg]
Exhibit 10.37 Section 4.5. The execution hereof by you shall constitute a
contract between us for the uses and purposes hereinabove set forth, and this
Second Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.
PHYSICIANS REALTY L.P., a Delaware limited partnership By: Physicians Realty
Trust, as General Partner By /s/ John T. Thomas Name: John T. Thomas Title:
President and Chief Executive Officer PHYSICIANS REALTY TRUST, a Maryland real
estate investment trust By /s/ John T. Thomas Name: John T. Thomas Title:
President and Chief Executive Officer -11-



--------------------------------------------------------------------------------



 
[exhibit1037executionvers013.jpg]
Accepted and Agreed to on the date first written above: AMERICAN GENERAL LIFE
INSURANCE COMPANY THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW
YORK THE VARIABLE ANNUITY LIFE INSURANCE COMPANY AMERICAN HOME ASSURANCE COMPANY
LEXINGTON INSURANCE COMPANY NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA By: AIG Asset Management (U.S.) LLC, Investment Adviser By: /s/ Bryan Eells
Name: Bryan Eells Title: Vice President -12-



--------------------------------------------------------------------------------



 